Citation Nr: 0306831	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar and thoracic 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for arthritic 
upper back condition with nerve damage.  Although the RO 
phrased the issue as arthritic upper back condition with 
nerve damage, the actual issue is entitlement to service 
connection for upper and low back disorders, to include the 
diagnoses of compression fracture at L4, spondylolithesis, 
spinal stenosis, disc disease, and osteoarthritis of the 
lumbar spine.


FINDINGS OF FACT

1.  A chronic low back disability was not manifest during 
service and arthritis was not manifest within one year of 
separation from service.

2.  Competent evidence relating low back pathology to service 
has not been presented.

3.  Competent evidence of current thoracic disease or injury 
has not been presented.


CONCLUSIONS OF LAW

1.  Lower back disability was not incurred in or aggravated 
by service and osteoarthritis of the lower back may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2002).

2.  An upper back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a February 2002 letter to the veteran, the RO indicated that 
for a claim for service connection, the veteran needed to 
provide evidence that would demonstrate that the claimed 
conditions were chronic conditions that had existed since 
service, to include treatment in service, treatment since 
discharge, and evidence of a current condition and its 
relationship to an inservice injury or disease.  In addition, 
in the May 2002 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
requirements for a service connection claim.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2002 letter to the veteran, the RO 
indicated that it would obtain medical reports from VA 
facilities if the veteran provided place and date of 
treatment.  In addition, the RO indicated that the veteran 
should fill out an authorization for release of records form 
so the RO could request private treatment records as well.  
The RO noted that ultimately the veteran was responsible for 
ensuring that those records were received by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim.  However, 
under 38 C.F.R. § 3.236(b) (2002), it states that "Provided 
that it is otherwise adequate for rating purposes, any 
hospital report, or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination."  In a December 2001 
MRI report and a January 2002 letter from the veteran's 
private physician, thorough findings were made pertaining to 
the veteran's back condition.  Thus, the Board finds that 
these treatment reports are adequate and constitute an 
examination for VA purposes under 38 C.F.R. § 3.236(b) and VA 
has fulfilled its duty to assist in that regard.  Further, VA 
had provided a VA examination in 1959 in conjunction with the 
veteran's claim for neck and headache disabilities.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

A March 1957 service medical record indicated that the 
veteran gave a history of headaches and pain in the neck of 5 
months duration.  The examiner noted that the veteran stated 
that he had been thrown from a bull 10 months prior to 
admission at which time he had transient neck pain in a 
period of several hours.  The examiner noted that the veteran 
stated that he was asymptomatic after that until 5 months 
prior to admission when he slipped in a shower during recruit 
training and fell, striking the back of his head.  The 
examiner noted that the veteran indicated that he had 
increased headaches and neck pain until he could no longer 
carry out his duties.  The examiner noted that the back was 
normal and that x-rays from February 1957 showed no 
abnormality in the cervical spine.  The veteran was placed in 
cervical traction for 8 days, which relieved the headaches.  
The diagnosis was "DU (diagnosis unknown), headache."

An April 1957 service medical record indicated that when the 
veteran fell in the rodeo ring a year prior to admission, he 
had landed on his neck and shoulders.  It also indicated that 
when the veteran fell in the shower in boot camp he struck 
his right neck and mastoid area.  The veteran continued to 
report constant headaches and discomfort in the neck.  The 
examiner noted that three cervical spine films showed no 
significant abnormalities and that the alignment of the 
cervical vertebrae was normal.  The examiner entered a 
diagnosis of "myositis, chronic, cervical muscles."

The September 1957 discharge examination report showed that 
clinical evaluation of the spine was normal.

An October 1959 VA examination report indicated that the 
veteran had normal range of motion in the cervical spine 
without crepitation, normal range of motion in the dorsal 
spine without crepitation, and normal range of motion in the 
lumbar spine without crepitation.  The examiner noted that 
the spine had slightly exaggerated curves of the dorsal and 
lumbar spine but no scoliosis.  The examiner noted that the 
veteran complained of pain in the low back on hyperextension 
of the lumbar spine and pain in hyperflexion.  The examiner 
noted that these pains were located in the area of the 
posterior superior iliac spine on each side.  The examiner 
noted that no orthopedic disease was found and x-rays were 
negative.

A December 2001 x-ray report of the lumbar spine indicated 
mild central canal stenosis at the L3-4 level, secondary to 
grade I spondylolisthesis of L3 on L4 as well as mild facet 
and ligamentus hypertrophy.  The report also showed that 
there were features of facet joint osteoarthritis bilaterally 
at L4-5 and L5-S1, right greater than left.  There was no 
focal disk herniation or significant central canal stenosis, 
and no neural foraminal encroachment.  Finally, the x-ray 
showed an old, healed fracture involving the superior end-
plate of the L-4 vertebral body, and a Schmorl's node was 
noted involving the superior end-plate of L-4.

A January 2002 letter from the veteran's private physician 
indicated that the December 2001 MRI of the lumbar spine 
showed an old healed compression fracture of L4 of about 40-
50 percent.  The physician noted that there was a very small 
grade I spondylolisthesis of L3 on L4, and mild to moderate 
spinal stenosis at L3-4 with mild lateral recessed stenosis.  
The physician stated that there was no significant foraminal 
stenosis at any level, and that the remainder of the disc 
levels appeared normal.  The physician noted that there was 
mild degenerative disc disease at L2-3 and L3-4, and the 
conus appeared normal.  The physician recommended referral to 
another doctor for consideration of possible steroid 
injections.

In a February 2002 letter, the same private physician stated 
that it was not possible to date the occurrence of the 
compression fracture of L4, but that it could relate back to 
an old injury occurring 30, 40, or 50 years ago.  The 
physician stated that the veteran had said he was injured in 
service and believed it originated there.  The physician 
concluded that although he could not definitively confirm 
this from the December 2001 x-ray, that it was "certainly 
possible" that the injury was that old.

In a May 2002 statement, the veteran indicated that VA had 
not considered his injury after falling out of an aircraft.  
He stated that he believed that this incidence aggravated his 
condition.




III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for lumbar and thoracic 
disabilities.

In order to receive service connection, there must be 
evidence of a current disability, evidence of a nexus between 
the current disability and service, and proof of inservice 
incurrence of the disease or injury.

The Board notes that the veteran has the following current 
disabilities: facet joint osteoarthritis bilaterally at L4-5 
and L5-S1; grade I spondylolisthesis of L3 on L4; mild to 
moderate spinal stenosis at L3-4 with mild lateral recessed 
stenosis; and mild degenerative disc disease at L2-3 and L3-
4.  As to these current disabilities in the lower back, there 
is no medical evidence that these disabilities were incurred 
in or aggravated by service.  There are no complaints as to 
the lower back in service, and clinical evaluation of the 
spine was normal as recorded in the veteran's discharge 
examination.  The record also reflects that during a 1959 VA 
examination, the veteran complained of back trouble, 
apparently placing the onset during service.  However, the 
examiner noted that the low back complaints were vaguely 
described and not well localized.  After thorough 
examination, the examiner concluded that there was no 
orthopedic disease found.  This evidence tends to establish 
that low back pathology was not present during service or 
within 1 year of separation.  To the extent that the veteran 
may be reporting that he injured his back, rather than his 
neck, during service, such remote assertion is not consistent 
with the contemporaneous record.  The Board finds that his 
recent assertions, with the passage of time, are of lessened 
probative value than the inservice and immediate post service 
evidence, including the normal inservice and immediate post 
service examinations.  

Recent evidence also reflects that there is a compression 
fracture of L4.  In 2002, an examiner noted that it was not 
possible to date the occurrence, but such could relate back 
to an injury 30, 40, or 50 years ago.  The Board accepts the 
medical opinion without question.  However, the examiner did 
not relate the compression fracture to service.  Rather, the 
examiner noted that it was old and could have occurred in a 
broad range of time.  To the extent that the veteran has 
recently indicated that he had a back injury during service, 
his remote assertions are inconsistent with the 
contemporaneous records and are not credible.  Regarding the 
diagnosis of osteoarthritis, service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§  
3.307, 3.309 (2002).  In this case, service connection is not 
warranted on a presumptive basis because the first objective 
finding of osteoarthritis of the lumbar spine was in December 
2001, over 40 years after the veteran's discharge from 
service.

Although the veteran has claimed service connection for an 
arthritic upper back, there is no medical evidence that the 
veteran has a current disability in the upper back.  The 
medical evidence only shows abnormalities in L2, L3, and L4, 
L5, and S1, and, as stated in the January 2002 letter from 
the private physician, the remainder of the disc levels 
appeared normal.  The Board notes that the veteran is 
competent to state that he has current pain in his upper 
back.  However, a layperson is not competent to give medical 
diagnoses, which require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board finds that the 
weight of the evidence is against a finding of a current 
upper back disability. 

The Board concludes that the preponderance of the evidence is 
against a grant of service connection for lumbar and thoracic 
disabilities, and there is no doubt to be resolved.


ORDER

Entitlement to service connection for lumbar and thoracic 
disabilities is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

